Citation Nr: 0912765	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2. Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. The RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for schizophrenia, and 
denied entitlement to service connection for bronchitis.

In June 2005, the Veteran testified at a videoconference 
hearing before the undersigned. A transcript of that hearing 
is in the file.

The claims were remanded in January 2006 for further 
development and have now been returned to the Board.

For the reasons discussed in the REMAND portion of the 
document below, the issue of entitlement to service 
connection for schizophrenia is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  


FINDINGS OF FACT

1.  An August 1989 decision denied service connection for 
schizophrenia.

2.  The evidence associated with the claims file subsequent 
to the August 1989 rating decision relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for schizophrenia.  

3.  Chronic bronchitis was not shown during service or for 
years thereafter, and any currently diagnosed chronic 
bronchitis is not related by competent evidence to service.


CONCLUSIONS OF LAW

1. The August 1989 decision, which denied service connection 
for schizophrenia, is final; the evidence received since the 
August 1989 decision is new and material. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5108, 7105 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.302, 20.1103 
(2008).

2.  Chronic bronchitis was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
requirements of the VCAA have been met in this case.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the 
appellant in April 2004 and April 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claim, and of the type of 
evidence necessary to reopen the claim. Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

While appellant did not receive full notice prior to the 
initial decisions, after he was provided pertinent notice he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were readjudicated 
in an October 2008 supplemental statement of the case. The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  There is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication, and the evidence 
of record rebuts any suggestion that the appellant was 
prejudiced by VA's timing of the notice.  Hence, the case is 
ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  

New and material evidence- Schizophrenia 

In an August 1989 rating decision entitlement to service 
connection for schizophrenia was denied.  In making that 
determination the RO noted the veteran's schizophrenia 
existed prior to service and was not aggravated by service.  
The Veteran did not perfect an appeal to this decision and it 
is final.

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
August 1989 decision in light of the totality of the record.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the August 1989 
decision consisted of service treatment records and a March 
1989 medical review board which found the Veteran to be 
suffering from chronic schizophrenia and alcoholism which 
existed prior to service.  The Veteran had been admitted to 
an alcohol rehabilitation program and revealed that he had 
bee hearing voices since the 7th grade.  He did not reveal 
his childhood psychiatric problems on enlistment. He had a 
history of auditory hallucinations, and substance abuse.  He 
reportedly began drinking at age 16, developed a high 
tolerance for alcohol by age 18, and was drinking about 12 
cans of beer a day.  He reported at least 3 to 4 alcohol 
induced blackouts and had elevated liver functions consistent 
with high alcohol use.

The evidence received since the August 1989 decision includes 
extensive copies of private and VA medical records which 
revealed continued psychiatric treatment and hospitalizations 
through both private hospitals and VA healthcare facilities 
for paranoid schizophrenia, alcohol abuse, and mixed 
substance abuse.  

The file also contains a December 1996 Social Security 
Administration determination finding the Veteran to be 
disabled as of June 1989 as a result of paranoid 
schizophrenia, other functional psychotic disorders, and 
personality disorders.

The Veteran underwent a VA mental disorders examination in 
May 2007 with a follow up review of the claims file in August 
2007.  The examiner noted that the record revealed that the 
Veteran reported that by age 18 he was drinking 12 cans of 
beer daily.  At the examination he reported only drinking 
once a month prior to service. Some records noted the 
preservice use of marihuana but the Veteran and his mother 
now deny any premilitary drug use. The examiner found that 
based on the Veteran and his mother's verbal report and 
information gathered in the claims file regarding his grades 
and preservice activities, there was no evidence that the 
Veteran had any psychiatric problems or treatment prior to 
his military service.  The examiner diagnosed chronic 
undifferentiated schizophrenia, alcohol dependence (predating 
military service); and, cocaine abuse (unrelated to military 
service).  The examiner opined that the Veteran met the 
criteria for schizophrenia and there was no credible evidence 
that the disorder existed prior to his military service.

Subsequently in September 2008, the examiner once again 
reviewed the claims file and revised his opinion noting that 
additional service medical records had been received.  The 
examiner now concluded that given the preponderance of the 
evidence, no other conclusion could be reached except that it 
was not likely that the Veteran's psychiatric condition 
started in service.  The examiner noted that there was 
evidence to indicate that the appellant's psychotic symptoms 
predated his military service, and that schizophrenia's 
normal progression over time was that psychotic symptoms 
would worsen.  Hence, the examiner found that there was not 
enough evidence to indicate that the Veteran's disorder was 
aggravated in any way by his military service.


Analysis

The May and August 2007 VA examiner reports show, or at a 
minimum, strongly suggest that the appellant's paranoid 
schizophrenia was incurred during his period of active 
service.  For this reason, the Board finds that the evidence 
received since the August 1989 decision is new and material.  
Hence, the claim is reopened.

While the Board acknowledges the fact that the 2007 VA 
examiner amended their prior opinion in 2008, choosing to 
accept one piece of evidence over another constitutes 
weighing the probative value of the evidence.  Such weighing 
is only permissible when considering the merits of the claim, 
not when determining whether any new and material evidence 
has been submitted.  As the 2007 reports present a reasonable 
possibility of changing the prior outcome, the veteran has 
submitted new and material evidence.  

The claim is reopened.  38 U.S.C.A. § 5108.

Service Connection-Bronchitis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d). Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2008).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a June 2005 videoconference hearing the Veteran testified 
that he had no respiratory problems prior to service.  In 
service he reportedly was diagnosed and treated for 
bronchitis.  He reported occasionally seeing a doctor for 
bronchitis since service separation, but he could not 
remember the name of a doctor who had treated him since 
service for bronchitis.  His mother testified that he used 
over the counter medication for his bronchitis.  He has never 
been referred by VA to the VA pulmonary service.  

Service medical records in November 1988 note the Veteran was 
treated for acute bronchitis which was resolved.  While the 
appellant was treated for an upper respiratory infection in 
December 1988, there are no further treatment records in 
service for bronchitis.  His separation examination was 
negative for a diagnosis of chronic bronchitis.
 
Private and VA medical treatment records from service to the 
present time do not reveal any treatment or diagnosis of 
chronic bronchitis.  See, e.g., the September 1991 report of 
K. Al Saadi, M.D.; the February 1996 report of N. Jabbour, 
M.D.; the December 2002 report of Paul Dascani, M.D.

The Veteran underwent a VA respiratory disease examination in 
May 2007.  The examiner reportedly reviewed the claims file 
noting that the Veteran was treated and diagnosed with 
bronchitis in service.  The Veteran reported smoking a pack 
of cigarettes every two days since age 18.  He reported 
experiencing watery eyes, sneezing, and a productive cough 
during the winter months.  At times he reported treatment by 
physicians while at other times he purchased over the counter 
drugs.  The examiner noted that the Veteran was diagnosed and 
treated for bronchitis inservice.  The examiner therefore 
concluded that it was at least as likely as not that the 
disorder began while the patient was in the military and by 
patient's reporting has continued as a chronic problem since 
discharge from the military.  The examiner did not find that 
the appellant then presented with bronchitis.

The file contains extensive treatment records dating from 
approximately 1989 to the present time.  Despite the 
veteran's self report of chronic bronchitis since service, 
there is no evidence of treatment or diagnosis of chronic 
bronchitis in the record.     

Analysis

There is no competent or credible evidence that chronic 
bronchitis was diagnosed or treated at any time prior to 
2007.  In fact the May 2007 VA examiner noted that pulmonary 
function tests revealed mild obstructive airways disease, and 
the examiner did not diagnose bronchitis.  Assuming, however, 
that the VA examiner diagnosed chronic bronchitis, that would 
be the first postservice diagnosis of chronic bronchitis.  
The Board notes that this is 18 years after service.  This is 
evidence against the Veteran's claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
The Veteran's allegations of continuity of symptomatology of 
chronic bronchitis following his discharge from service are 
not credible in light of the complete absence of any 
treatment for bronchitis prior to, at best, 2007.

The May 2007 VA examiner's medical opinion attributing 
chronic bronchitis to service was based on, "patient's 
reports [that it] has continued as a chronic problem since 
discharge from military," has no probative value because it 
is solely based upon statements provided by the Veteran, 
which the Board finds are not credible. See Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Moreover, it is well to again note that there is 
no competent medical evidence that the appellant had 
bronchitis after service between 1989 and 2007.  While the 
appellant is competent to state that he had breathing 
problems postservice, he is not competent to state that his 
breathing problems were due to bronchitis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Consequently, the preponderance of the evidence is against 
granting entitlement to service connection for chronic 
bronchitis.  The claim is denied.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for paranoid 
schizophrenia.

Service connection for chronic bronchitis is denied.


REMAND

Given the Board's decision to reopen the claim of entitlement 
to service connection for schizophrenia, and given the fact 
that the RO did not address the claim on the merits, it would 
be premature for the Board to do so at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, this case is REMANDED 
for the following action.

The AMC/RO shall readjudicate the merits 
of the claim of entitlement to service 
connection for schizophrenia in light of 
all of the evidence of record.  Should 
the claim be denied the AMC/RO will issue 
a supplemental statement of the case and 
afford the appellant and his 
representative a reasonable period of 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required 


on his or her part.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


